Citation Nr: 0429578	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-09 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from March 1954 to December 
1957.

The case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  

Additionally, the Board notes that, in May 2004, the veteran 
presented testimony before the undersigned Veterans Law Judge 
(VLJ) at the RO with respect to the issue on appeal.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.    

2.  In a July 1997 rating decision, the RO denied the 
veteran's claim of service connection for a back disorder, 
and he was notified of this decision and of his appellate 
rights that same month.  The veteran did not perfect his 
appeal regarding this issue and the July 1997 rating decision 
became final.

3.  The evidence associated with the claims file since the 
July 1997 rating decision has not been previously considered, 
but it does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a back 
disorder.




CONCLUSIONS OF LAW

1.  The unappealed July 1997 rating decision, which denied 
entitlement to service connection for a back disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2004).

2.  The evidence received since the July 1997 rating decision 
which relates to the issue of service connection for a back 
disorder is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The amendments were 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a) which is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA 
stated that the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA.  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  

VA has a duty to notify the claimant and the representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to the claim on 
appeal via the April 2002 RO letter, the May 2002 rating 
decision, and the March 2003 statement of the case.  In 
addition, via the April 2002 RO letter, the RO notified the 
veteran of the evidence needed to substantiate his claim on 
appeal, and offered to assist him in obtaining any relevant 
evidence.  The letter gave notice of what evidence the 
veteran needed to submit and what the VA would try to obtain.  
Furthermore, the April 2002 RO letter also provided the 
veteran with specific information concerning changes in the 
law and regulations per the VCAA.  Therefore, the 
notification requirement has been satisfied.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including all relevant treatment records and examination 
reports.  The April 2002 letter also requested that the 
veteran submit records from Dr. Cutler (referenced by the 
veteran's representative as having treated the veteran for 
back problems in 1956) or to provide the RO with an address 
for Dr. Cutler so that the RO could assist the veteran in 
obtaining his records.  However, no response has been 
received from the veteran in regard to Dr. Cutler's records.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal and did so 
on May 6, 2004.  As no additional evidence, which may aid the 
veteran's claim or might be pertinent to the bases of the 
claim, has been submitted or identified, the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

Here, in a letter to the veteran dated in April 2002, the RO 
informed him of what information he needed to establish 
entitlement to the claim on appeal and that he should send in 
information describing additional evidence or the evidence 
itself.  In this respect, the Board notes that the April 2002 
letter was provided to the claimant prior to the May 2002 
initial AOJ adjudication of the claim, and that the content 
of that notice and the statement of the case, fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2004).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim on appeal.  In particular, the RO asked the veteran 
to tell VA about any additional information or evidence that 
the veteran wanted VA to try and get for him and to send VA 
the evidence that was needed as soon as possible.  By the 
April 2002 RO informational letter, VA satisfied the fourth 
element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  Informational letters and the statement of the 
case have advised him of the evidence considered in 
connection with his appeal and what information VA and the 
claimant would provide.  Thus, the Board finds that there has 
been no prejudice to the claimant that would warrant further 
notification or development.  As such, the claimant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, in a July 
1997 rating decision, the RO denied the veteran's claim 
seeking entitlement to service connection for a back 
disability.  He was informed of this decision and of his 
appellate rights via a correspondence also dated July 1997.  
The veteran did not file a timely appeal with respect to this 
issue, and hence, the July 1997 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).   

As noted above, a claim based on the same factual basis may 
not be considered.  See 38 C.F.R. § 20.1103 (2004).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 2002), 
which states, in part, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) defines "new" as not previously 
submitted and "material" as relating to an unestablished 
fact necessary to substantiate the claim.  If the evidence is 
new and material, the question becomes whether the evidence 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).

As previously indicated, the July 1997 rating decision is 
final.  In the July 1997 rating decision, it was noted that 
the evidence of record did not establish a relationship 
between the veteran's back disorder and his active service.  
Although the veteran presented evidence showing a current 
back disorder, the evidence did not establish a medical nexus 
between his current disorder and his active service.  The 
veteran's service medical records were completely silent as 
to any complaints of or treatment for back pain.  
Furthermore, the veteran's separation examination in November 
1957 did not report any complaints of back pain.  

The relevant evidence received since the July 1997 rating 
decision, includes a copy of a radiology report dated in 
April 1992, medical treatment notes from Kim Lun Chan, M.D. 
dated in February 2001, a letter from the veteran's wife, 
dated in August 2001, a written statement from the veteran 
dated in August 2001, and testimony presented before the 
undersigned VLJ in May 2004.  Since the April 1992 radiology 
report was previously considered by the RO before the July 
1997 rating decision, it is not new evidence and will not be 
considered by the Board in this decision.  

Upon a review of the evidence, the Board finds that the new 
evidence submitted is not material to the issue under 
consideration.  The new evidence submitted since the July 
1997 rating decision does not establish a medical nexus 
between the veteran's back disorder and his active service.  
Specifically, the February 2001 progress notes from Dr. Chan 
do not address the veteran's back disorder.  Rather, the 
February 2001 progress notes detail the veteran's complaints 
of epigastric discomfort.  The letter from the veteran's 
wife, dated in August 2001, while stating the veteran 
complained of back pain, never relates the veteran's back 
pain to his active service.  The veteran's written statements 
to the Board indicate that he has suffered from back pain 
since his discharge from service, document the various 
symptoms he has had over the years, and relate his current 
back disorder to an injury that occurred during his active 
service.  The Board acknowledges the sincerity of both the 
veteran's and his wife's statements in support of his claim.  
The veteran is certainly competent to provide an account of 
the symptoms that he experiences and has experienced.  Hayes 
v. Brown, 9 Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  However, since both the veteran 
and his wife are laypersons, they are not competent to offer 
an opinion requiring medical knowledge or expertise.  
Therefore, the Board finds that their statements, no matter 
how sincere, cannot be utilized in lieu of competent medical 
evidence to prove the existence of an actual diagnosis, 
and/or to establish a medical nexus.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1995).

The Board has also considered the testimony offered by the 
veteran in his May 6, 2004 hearing on appeal.  While the 
veteran testified that his current back disorder was related 
to an injury he sustained while on active duty, he provided 
no medical evidence establishing a nexus between his current 
disorder and his active service.  Furthermore, he made no 
indication of records that the VA still needed to obtain in 
support of his claim.  As was mentioned above, in the April 
2002 informational letter, the RO asked the veteran to 
provide the treatment records from, or a current contact 
address for Dr. Culter, but received no response from the 
veteran.  

Additionally, the Board notes that in a letter from the 
veteran's representative dated in April 2002, the 
representative argues that the veteran made an original claim 
for service connection in December 1957, and that this claim 
remains unajudicated.  The veteran did indicate on the 
December 1957 claim that Dr. Culter was treating him for back 
and stomach pain.  However, the board notes that the 
veteran's December 1957 claim was made for knee and stomach 
disorders, not a back disorder.  Therefore, the claim for 
service connection for a back disorder was first properly 
adjudicated by the RO in the July 1997 rating decision 
pursuant to a claim filed by the veteran in May 1997.    

Upon a review of the evidence, the Board finds that part of 
the evidence received after the July 1997 rating decision is 
new evidence which was not previously submitted.  However, 
the Board finds that the new evidence is not material to the 
issue under consideration.  Specifically, the evidence does 
not establish a medical nexus between the veteran's low back 
disorder and his active service.  In this regard, the Board 
finds that the additional evidence is not by itself or when 
considered with the previous evidence of record, related to 
an unestablished fact necessary to substantiate the claim.  

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  In this case, after reviewing the evidence 
of record and for the reasons discussed above, the Board 
finds that the evidence is not in relative equipoise, and 
thus, the benefit of the doubt rule is not for application in 
this case.

Based on the foregoing, the Board finds that the recently 
submitted evidence does not warrant a reopening of the 
veteran's claim.  The evidence is not by itself or in 
connection with evidence previously assembled related to an 
unestablished fact necessary to substantiate the claim.  
Accordingly, the appellant's claim of service connection for 
a back disorder remains final, and the appeal is denied.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  


ORDER

New and material evidence having not been submitted, the 
claim for service connection for a back disability is not 
reopened.  The appeal is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



